Exhibit 10.2

  

 

EQUITY SETTLEMENT AGREEMENT

 

This Equity Settlement Agreement (“Agreement”) is made and entered into on June
5, 2018, between InfuSystem Holdings, Inc. (“Company”) and Trent Smith (“Option
Holder”), collectively, “the Parties.”

 

WHEREAS, Option Holder and Company are parties to one or more equity incentive
agreements (the “Equity Agreement(s)”); and

 

WHEREAS, Option Holder and Company now desire to terminate the Equity
Agreement(s) under the terms provided herein;

 

NOW THEREFORE, in consideration of the mutual promises, agreements, and releases
contained in this Agreement, the Parties agree as follows:

 

 

1.

Vesting

Option Holder’s last day of vesting with respect to the Equity Agreement(s)
Company is June 15, 2018 (“Termination Date”).

 

 

2.

Cancellation and Payment

 

 

a.

Option Holder hereby surrenders, cancels, and foregoes all rights under the
Equity Agreement(s) in consideration of the Company’s payment to Option Holder
hereunder for vested stock options to purchase 96,250 shares of the Company’s
common stock for a total compensation of $60,083.33 (the “Settlement Payment”).
All other non-vested awards are cancelled.

 

 

b.

Company agrees to pay Option Holder, less applicable tax withholding, in
consideration of Option Holder’s surrender all rights under the Equity
Agreement(s), Settlement Payment.

 

 

c.

Option Holder agrees that all rights and interests of Option Holder under the
Equity Agreement(s) shall be immediately and forever cancelled effective as of
the date hereof (the "Cancellation Date").

 

 

d.

Company will pay the Settlement Payment to the Option Holder within three (3)
business days after the Cancellation Date.

 

1

--------------------------------------------------------------------------------

 

 

 

3.

Representations and Warranties

 

 

a.

Each of the Company and the Option Holder represents and warrants to the other
that the equity awards referenced in 2.a above are all equity agreements in
effect relating to Option Holder’s term of service with the Company.

 

 

b.

Option Holder expressly acknowledges that the Settlement Payment is fair
consideration for the surrender and cancellation of all of Option Holder’s
rights under the Equity Agreement(s).

 

 

4.

Release of Claims

 

Option Holder, for himself, his heirs, representatives, successors and assigns,
anyone claiming by or through or under him, hereby completely releases, remises,
acquits and forever discharges the Company and its shareholders, directors,
agents, attorneys, officers, representatives, successors and assigns, as well as
any entity affiliated with the Company now or in the future and their respective
shareholders, directors, agents, attorney, officers, representatives,
successors, and assigns (collectively the "Company Released Parties), from any
rights, claims, counterclaims, demands, causes of action, suits, proceedings,
costs, damages, expenses and liabilities of every kind, character and
description, whether direct, indirect, consequential, punitive or otherwise,
whether now known or unknown, existing or arising in the future, which Option
Holder may now have, may have had at any time prior to the execution of this
Agreement, or may acquire in the future, against the Company or the Company
Released Parties, which result from, arise out of, or are in any way related to
the Equity Agreement(s) or this Agreement. Option Holder hereby agrees not to
assert any demand or claim or commence, institute or cause to be commenced or
instituted any action, suit or other proceeding of any kind, and will not
cooperate or assist in any such demand, claim, action, suit or other proceeding,
against any of the Company Released Parties, based in whole or in part upon any
matter purported to be released hereby.

 

 

5.

Miscellaneous

 

 

a.

Voluntary Nature of Agreement

 

Option Holder acknowledges that he has read this Agreement and understands its
terms and signs the Agreement voluntarily of his own free will, without coercion
or duress, and with full understanding of the binding effect of this Agreement.

 

 

b.

Binding Effect

 

This Agreement will be binding upon Option Holder and his heirs, administrators,
representatives, executors, successors and assigns, and will inure to the
benefit of Employer and its successors and assigns.

 

2

--------------------------------------------------------------------------------

 

 

 

c.

Governing Law

 

The Parties agree this Agreement will be interpreted and enforced in accordance
with the laws of the State of Michigan.

 

 

d.

Severability

 

The Parties agree that should any provision of this Agreement be declared or
determined by a court of competent jurisdiction to be invalid or otherwise
unenforceable, the remaining parts, terms and provisions shall continue to be
valid, legal and enforceable, and will be performed and enforced to the fullest
extent permitted by law.

 

 

e.

Complete Agreement

 

The Parties agree that this Agreement contains the entire agreement between
Option Holder and Company and supersedes all prior agreements or understandings
between them on the subject matters of this Agreement. No change or waiver of
any part of the Agreement will be valid unless in writing and signed by both
Option Holder and Company.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
indicated below.

 

 

 

Date:            6/5/18                      /s/ Trent N. Smith                 
                Trent N. Smith             Date:            6/7/18          

InfuSystem Holdings Inc.

 

By:   /s/ Gregory Schulte                             

 

Name: Gregory Schulte                              

 

Title:   EVP & CFO                                     

 

3